Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a rubber composition comprising a rubber component that contains at least one type of dienic rubber, a filler, a vulcanizing agent, a compound represented by formula (1), a compound represented by formula (2), and a vulcanization accelerator except for the compound represented by the formula (1), wherein the total amount the vulcanization accelerator and the compound represented by formula (1) is 1.3 to 2.0 parts by mass relative to 100 parts by mass of the rubber component, the amount of the compound represented by the formula (1) is 0.01 to 0.3 parts by mass relative to 100 parts by mass of the rubber component, the vulcanization accelerator contains a thiazole-based vulcanization accelerator, and the thiazole-based vulcanization accelerator contains a thiazole-based compound having two benzothiazolyl groups, and the ratio of the content (a) of the compound represented by the general formula (1) to the content (b) of the thiazole-based compound having two benzothiazolyl groups (a/b) is 0.5 to 1.7.  The closest prior art of Nakamura (US 7,987,880) teaches the use of a compound of formula (1) but teaches that it is used an amount of 0.5 to 5 parts by weight.  Additionally, Nakamura teaches away from using amounts of the compound of formula (1) that are lower than 0.5 parts by weight.  Therefore, Nakamura can no longer serve as the primary reference in any rejection of these claims.  No other prior art of record teaches or renders obvious this rubber composition.  Claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767